COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-07-00324-CR
                             NO. 02-07-00325-CR


STEPHEN BERNARD JONES                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                   ----------

                          OPINION ON REMAND

                                   ----------

      A jury convicted Appellant Stephen Bernard Jones of three counts of

making a false statement to obtain property or credit of more than $200,000 in

each of two cases.1    Upon his plea of true to habitual allegations, the jury

assessed his punishment at forty-five years= confinement on each of the six

counts. The trial court sentenced him accordingly, ordering the sentences to be


      1
      See Tex. Penal Code Ann. ' 32.32 (West 2011).
served concurrently. In three points, Appellant argues that the trial court abused

its discretion by allowing him to represent himself, that his multiple convictions

and sentences under each indictment violate double jeopardy protections, and

that the evidence is insufficient to show the amount of loss. We affirm the trial

court=s judgments.

Double Jeopardy

      In addressing Appellant’s double jeopardy claim in our original opinion, we

held that the allowable unit of prosecution was not each false statement in each

loan application but rather the property or credit sought in each loan application. 2

We therefore vacated four of appellant’s convictions, two in each case.3 We then

restricted our analysis and resolution of his remaining two points to the two live

counts, overruling each point.4 The Texas Court of Criminal Appeals, however,

reversed our decision on Appellant’s double jeopardy claim, holding that the

allowable unit of prosecution was in fact each false statement in each loan

application and that no double jeopardy violation occurred. 5 The Texas Court of




      2
Jones v. State, 285 S.W.3d 501, 505 (Tex. App.—Fort Worth 2009)
(Jones I), rev’d, 323 S.W.3d 885 (Tex. Crim. App. 2010) (Jones II).
      3
       Id.
      4
       Id. at 505–07.
      5
Jones II, 323 S.W.3d at 893.


                                         2
Criminal Appeals remanded the case to this court to address Appellant’s

remaining points.6

Self-Representation

      In his first point, Appellant argues that the trial court reversibly erred and

abused its discretion by allowing Appellant to represent himself in the joint jury

trial of the two causes without a written waiver of counsel in those causes in

compliance with article 1.051 of the Texas Code of Criminal Procedure. For the

reasons explained in our original opinion,7 we overrule Appellant’s first point.

Sufficiency

      In his third point, Appellant contends that the evidence in each case is

insufficient to support the amount of loss alleged. Since we handed down our

original opinion, the standard for reviewing the sufficiency of the evidence to

support a conviction has changed.        In Brooks v. State, the Texas Court of

Criminal Appeals held that there is no meaningful distinction between the legal

sufficiency standard and the factual sufficiency standard.8 Thus, the Jackson

standard, which is explained below, is the ―only standard that a reviewing court

should apply in determining whether the evidence is sufficient to support each



      6
       Id.
      7
       See Jones I, 285 S.W.3d at 506–07.
      8
      323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (overruling Clewis v. State,
922 S.W.2d 126, 131–32 (Tex. Crim. App. 1996)).


                                          3
element of a criminal offense that the State is required to prove beyond a

reasonable doubt.‖9

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.10

      As we pointed out in our original opinion, in the two loan applications

involved in these two cases, Appellant sought amounts of $680,000 and

$544,000, respectively.11 We also explained,

            The statute does not require that a defendant obtain the
      property or credit sought, only that a defendant attempt to obtain
      such property or credit through the use of materially false or
      misleading statements. The amount of property, loan, or credit
      sought, rather than the amount of loss suffered by the complainant,
      determines the severity of the punishment. The State, therefore,
      was required to prove in each case only the amount of the loan
      sought by Appellant when he made the false statements, not the
      amount Appellant received. The State proved that Appellant sought
      property or credit of more than $200,000 in each case.12

We therefore hold that the evidence is sufficient to support Appellant’s six

convictions and overrule his third point.

      9
       Id. (citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789
(1979)).
      10
       Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007).
      11
Jones I, 285 S.W.3d at 503.
      12
          Id. at 505 (citations omitted).


                                            4
Conclusion

      Because the Texas Court of Criminal Appeals held that no double jeopardy

violation occurred, overruling Appellant’s second point, and because we overrule

his remaining points as to all six convictions, we affirm the trial court’s judgments.




                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT, J.; and DIXON W. HOLMAN (Senior
Justice, Retired, Sitting by Assignment).

PUBLISH

DELIVERED: June 9, 2011




                                          5